 Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 1 of 23 PageID #: 14




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

F'REAL FOODS, LLC and RICH
PRODUCTS CORPORATION,


                       Plaintiff,

                 V.                      Civil Action No. 16-41-CFC

HAMILTON BEACH BRANDS,
INC. and HERSHEY CREAMERY
COMPANY,


                       Defendant.


Rodger D. Smith II, Michael J. Flynn, and Taylor Haga, MORRIS, NICHOLS,
ARSHT & TUNNELL LLP, Wilmington, Delaware; Guy W. Chambers and Peter
Colosi, SIDEMAN & BANCROFT LLP, San Francisco, California

           Counsel for Plaintiff

Francis Di Giovanni and Thatcher A. Rahmeier, F AEGRE DRINKER BIDDLE &
REATH LLP, Wilmington, Delaware; William S. Foster Jr., Kenneth M. Vorrasi,
and Brianna L. Silverstein, F AEGRE DRINKER BIDDLE & REATH LLP,
Washington, D.C.

           Counsel for Defendant



                        MEMORANDUM OPINION



May 1, 2020
Wilmington, Delaware
     Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 2 of 23 PageID #: 15




                                         UNITED STATES DISTRICT JUDGE

        The Court held a four-day jury trial in this patent infringement case filed by

Plaintiffs F'Real Foods LLC and Rich Products Corporation (collectively

Plaintiffs) against Defendants Hamilton Beach Brands, Inc. (Hamilton Beach) and

Hershey Creamery Company (Hershey). The jury found both Defendants liable

for, among other things, direct infringement of claim 21 of U.S. Patent No.

7,520,662 (the #662 patent). Pending before me is Defendants' Renewed Motion

for Judgment as a Matter of Law ofNoninfringement, or Alternatively Motions for

a New Trial or to Amend the Judgment to Strike the Findings of Infringement, by

Defendants, Consumers, and Retailers of Claim 21 of the '662 Patent (D.I. 294).

I.      BACKGROUND

        The four products that lie at the heart of this case are high-performance

blenders made by Hamilton Beach: the IMI2000, BIC2000, BIC3000-DQ, and

MIC2000. Hershey, a dairy company, has nothing to do with the IMI2000,

BIC2000, and BIC3000-DQ blenders. Those three machines are operated "behind

the counter" by employees of retailers who buy the blenders from Hamilton Beach.

The MIC2000, however, is used by Hershey in Shake Shop Express kiosks that

Hershey leases to retailers. Customers of those retailers operate the MIC2000 to
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 3 of 23 PageID #: 16




make their own milkshakes. Other than manufacturing the MIC2000s that Hershey

buys, Hamilton Beach has nothing to do with the Shake Shop Express program.

      Plaintiffs initiated this lawsuit in January 2016. The case was assigned to

the now-retired Honorable Gregory M. Sleet. Plaintiffs alleged among other things

in their Complaint direct and induced infringement of claim 21 of the #662 patent.

See D.I. 1 ,r,r 53-59. Plaintiffs alleged direct infringement as follows:

             Through use of the MIC2000 blender and the Hershey
             Creamery frozen milkshakes, Hamilton Beach . . . [and]
             Hershey Creamery . . . have each directly infringed claim
             21 of the '662 patent by practicing the patented invention
             with MIC2000 blending machines, including using the
             type ofMIC2000 blending machine ... in the "Shake Shop
             Express" kiosk shown in attached Exhibit 5. Hamilton
             Beach also directly infringes claim 21 of the '662 patent
             by using BIC2000 blending machines to practice the
             patented invention.

D.I. 1 ,r 55. Plaintiffs alleged that "Hamilton Beach and Hershey Creamery have

induced the infringement of claim 21 of the '662 patent by providing operating

instructions to ... retailers for use of unlicensed Hamilton Beach MIC2000

blending machines ... " D.I. 1 at ,r 56.

      The #662 patent is for a Rinseable Splash Shield and Method of Use. Claim

21 of the patent teaches

             [a] method for rinsing a splash shield on a m1xmg
             machine, the method comprising the steps of:




                                           2
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 4 of 23 PageID #: 17




                    providing a vessel containing material to be mixed,
             the vessel including an opening;
                    further providing a mixing machine having a holder
             for receiving the vessel, a rotatable mixing element
             extendable into the vessel for mixing the material, a splash
             shield positionable to shield the opening of the vessel, and
             a nozzle oriented towards the splash shield;
                    after mixing the material in the vessel using the
             mixing element and with the splash shield shielding the
             vessel opening, unshielding the vessel opening and
             directing rinsing fluid onto the splash shield using the
             nozzle while isolating the vessel from the rinsing fluid.

#662 Patent 6:64-8:3 (emphasis added).

      From the outset of the case, the parties disputed the meaning of the

limitation "providing a mixing machine." Plaintiffs initially argued that the

limitation should be construed as "having a mixing machine which is available for

use." D.I. 64 at 8. Defendants argued that it should be construed as "making a

mixing machine available for use[.]" D.I. 76, Ex.Bat 2-3.

      Plaintiffs described the crux of the parties' disagreement in their claim

construction briefing in this way: "The dispute here is about whether liability for

infringement can be avoided on a theory of divided infringement. Although all

steps of the asserted method claims are being performed at Defendants ' 'Shake

Shop Express' kiosks, Defendants want to argue that there is no direct

infringement because the store 'provides' the mixing machine and the consumer

performs the remaining steps." D.I. 64 at 8 (emphasis added).



                                          3
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 5 of 23 PageID #: 18




      The first part of this statement proved to be prescient, as the pending motion

turns on whether the jury verdict can be upheld under a lawful "divided

infringement" theory that allows for liability wh~re multiple actors perform all the

steps in a patented method and no single actor performs every step. Direct

infringement of a method claim can only "occur[] where all steps of [the] claimed

method are performed by or [are] attributable to a single entity." Akamai Techs.,

Inc. v. Limelight Networks, Inc., 797 F.3d 1020, 1023 (Fed. Cir. 2015) (en bane)

(per curiam) (citation omitted). Thus, infringing actions that are "divided" among

multiple actors can result in liability only where those actions are "attributable" to

a single defendant. Id.

      The second sentence of Plaintiffs' statement is also noteworthy because it

illustrates a pattern of conflating actors that Plaintiffs engaged in throughout the

case. In this particular instance, Plaintiffs attributed the ownership of the Shake

Shop Express kiosks to both Defendants when in fact the Shake Shop Express

program was exclusively run by Hershey. As will be seen, Plaintiffs' conflation of

actors-be it the Defendants, retailers, and/or customers-infected the entire case.

      During the claim construction hearing presided over by Judge Sleet,

Plaintiffs' counsel, Mr. Chambers, again raised the issue of divided infringement.

And, in typical fashion for Mr. Chambers in this case, he could not help but take a

shot at opposing counsel in discussing the issue:


                                          4
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 6 of 23 PageID #: 19




              So the specification discusses this from the perspective of
              the user having a mixing machine available for use. You
              put the cup with frozen ingredients in the cup holder, and
              you press the start button at the exterior of the machine.
              What they are doing is trying to create a divided
              infringement argument, because they are saying that the
              consumer uses the blending machine but the blending
              machine is provided by the retail stores, real trickster stuff
              here.

D.I. 78 at 39:18-40:1. What Mr. Chambers did not say-and what to this day he

has never made clear-is who provides the blending machine under Plaintiffs'

theory of liability.

       To their credit, Defense counsel ignored Mr. Chambers's "real trickster

stuff' comment and instead focused on the merits of the parties' claim construction

positions. Judge Sleet adopted Defendants' position and construed "providing a

mixing machine" to mean "making a mixing machine available for use." D.I. 83 at

3. As Judge Sleet explained in his ruling, "Plaintiffs' construction ... would

essentially alter the 'providing a mixing machine step' by making it a passive step"

but " [a] method step is something that must be 'performed."' Id. at 3 n.4 (citation

omitted).

       The issue of divided infringement next arose in the context of summary

judgment and in limine motions filed in the spring of 2019. By that time, the case

had been reassigned to me. Both parties moved for partial summary judgment with

respect to claim 21 of the #662 patent. I granted Plaintiffs' motion for partial


                                            5
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 7 of 23 PageID #: 20




summary judgment of direct infringement by Hamilton Beach based on Hamilton

Beach's own use and demonstrations of the IMI2000, the BIC2000, the BIC3000-

DQ, and the MIC2000 blenders. D.I. 241 at 4. I similarly granted Plaintiffs'

motion for partial summary judgment of direct infringement by Hershey based on

Hershey's own use and demonstrations of the MIC2000 blenders. See id.

      Defendants moved for partial summary judgment of noninfringement of

claim 21 of the #662 Patent "when consumers use the MIC2000." D.I. 177 at 1. In

support of their motion, Defendants made the exact divided infringement argument

Plaintiffs predicted they would make-namely, that the retailer makes the blender

available to the consumer, who uses the blender to make the milkshake, and

therefore "no single entity is performing every step of the asserted method claims."

D.I. 178 at 18.

      While Defendants' motion was pending, Plaintiffs filed a motion in limine

"to preclude Defendants from introducing evidence at trial in support of

Defendants' new, untimely invalidity and non-infringement defenses raised for the

first time on summary judgment and/or in rebuttal export reports, including ...

Defendants' new 'divided infringement' argument[.]" D.I. 233, Ex. 15 at 1.

During oral argument on the motion in limine, Mr. Chambers's co-counsel stated:

             Your Honor, from the beginning of the case, we've had
             inducement arguments, which makes it clear that there's a
             third party doing the infringement. . . . [ W]e 've always
             said that the consumers and the retailers have to commit

                                         6
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 8 of 23 PageID #: 21




             direct infringement for an inducement claim. That's not
             surprising to them. The issue is whether there's true
             divided infringement where they are providing a piece of
             equipment and somebody else is completing the steps[.]

D.I. 284 at 59:7-15 (emphasis added). Thus, on one hand, counsel insisted that third

parties-i.e., "the consumers and retailers"-were the direct infringers and thus, by

implication, that it is the retailer who provides the consumer with the blending

machine. On the other hand, counsel argued that "they" (i.e., the Defendants plural)

"are providing" the blenders and thus that Defendants themselves perform at least

one of the asserted claim's steps and are liable as direct infringers.

      Defendants' counsel responded to Plaintiffs' counsel's statement as follows:

             Your Honor, we had discussions about what the claim
             construction should be, and during those discussions we
             had a whole discussion about the claim construction of
             providing a mixing machine. We had a meet and confer.
             We had to talk about those things. They knew full well
             that we were going to bring up this trickster stuff type of
             argument. They knew we were going to raise a divided
             infringement argument. And they've said inducement has
             always been part of this case. That's a different issue. And
             remember, the divided infringement argument isn't
             directed to all the machines. It's only directed to specific
             machines that are operated in Hershey Express Shake
             Shop Express program.

D.I. 284 at 61:17-62:4. Because Plaintiffs had expressly discussed Defendants'

divided infringement defense in their claim construction briefing and at the claim

construction hearing, the defense was not "new," and I denied Plaintiffs motion in

limine. D.I. 284 at 67-68.

                                           7
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 9 of 23 PageID #: 22




      I subsequently denied Defendants' motion for partial summary judgment. I

explained my reasoning in paragraphs 3 and 4 of my April 18, 2019 Order:

             3.     The single entity test prescribed by [Akamai
             Techs., Inc. v. Limelight Networks, Inc., 797 F.3d 1020
             (Fed. Cir. 2015) (en bane)] ... is not limited to whether
             a single entity performs every patented step. Rather,
             the test is whether the steps "are performed or
             attributable to a single entity." 797 F.3d at 1022
             (emphasis added). And, as the court explained in
             Akamai, "[w ]here more than one actor is involved in
             practicing the steps, a court must determine whether the
             acts of one are attributable to the other such that a single
             entity is responsible for the infringement." Id. An entity
             is "responsible for others' performance of method steps ...
             where that entity directs or controls others'
             performance[.]" Id. Such direction and control "can [] be
             found when an alleged infringer conditions participation
             in an activity or receipt of a benefit upon performance of
             a step or steps of a patented method and establishes the
             manner or timing of that performance." Id. at 1023.

             4.     "Whether a single actor directed or controlled the
             acts of one or more third parties is a question of fact[.]" Id.
             As the parties dispute whether consumers' performance
             of some of the patented method steps was directed or
             controlled by retailers who provided the consumers with
             MIC2000 blenders, I will deny Defendants' motion for
             summary judgment.

D.I. 248 at 2-3 (ellipses and first alteration added).

      At trial, Plaintiffs offered the testimony of their expert, Dr. Maynes, three

documents, and two videos to support their divided infringement theory. The three

documents were (1) Hamilton Beach's service manual for the BIC2000 and MIC

2000, JTX 16; (2) the instruction manual Hamilton Beach provides to purchasers

                                            8
    Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 10 of 23 PageID #: 23




of their self-serve blenders, PTX 39; 1 and (3) the instructions Hershey places on its

Shake Shop Express kiosks, PTX 552, PTX 553, and PTX 554. The first video,

PTX-97, was a short promotional video that Hershey distributed to retailers. The

second video, PTX-517, was a service video that Hamilton Beach distributed to

retailers to show them how to operate the BIC3000DQ blender.

        Plaintiffs' expert, Dr. Maynes testified without objection during his direct

examination as follows:

              Q.     . . . So getting back to the original question, you
              said that infringement had already been determined for
              demonstrations by Hershey and Hamilton Beach, so my
              question for you is whether you believe there's
              infringement if the convenience store or convenience store
              customers were using the four Hamilton Beach blenders,
              the MIC2000, BIC2000, IM12000 and BIC3000-DQ?

              A.     Every time all of the claim steps are followed, then
              infringement is occurring, and so here we've seen the
              video that shows that this happened. The video provides
              instructions for a user. Hamilton Beach also provides
              instructions for a user in their owner's manual.
                     Hershey also provides instructions that are placed
              next to the machines, next to their machines.

              Q.     So defendants have made an issue about providing
              a mixing machine step, so how do you factor that into
              usual opinion about who is providing the mixing machine?


1
  Dr. Maynes identified PTX 39 as "the MIC2000 manual," Trial Tr. at 513:15,
but the exhibit actually appears to be a generic manual for Hamilton Beach's self-
serve blenders. The manual does not mention the MIC2000 or any other product
byname.

                                           9
Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 11 of 23 PageID #: 24




          A.    I understand there's some question about who is
          providing the mixing machine. I don't offer an opinion on
          who is providing the machine. All I can say is that a
          machine is provided and one exists and then all of the
          claim elements are followed when someone uses the
          machine as instructed by the instructions.

          Q.     Now, as the Court mentioned, ... there is a claim of
          induced infringement for claim 21 of the '662 patent, so
          have you done any analysis of whether Hamilton
          Beach and Hershey are providing instructions to their
          retailers and customers of how to use it in a method which
          would infringe claim 21 of the '662 patent?

                                   ****
          A.    So Hamilton Beach provides instructions in the
          operation manual/or the MIC2000. Those instructions tell
          the user exactly what to do to produce a milkshake.
          Hershey also provides instructions which tell the user
          exactly what to do to produce a milkshake.

          Q.     So continuing with claim 21 of the '662 patent, do
          Hamilton Beach and Hershey direct or control the actions
          of retailers and consumers using their accused blenders in
          a way that leads to infringement of claim 21 of the '662
          patent?

          A.    Yes.

          Q.    How so?

          A.    Well, if the consumer doesn't follow the directions
          provided, then they don't end up with their desired
          milkshake.

          Q.    And the directions provided are the ones you've just
          described in PTX-39 and PTX-556 -- 554 through 556?



                                      10
    Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 12 of 23 PageID #: 25




              A.   Correct. Those are the operating instructions for the
              MIC2000 machine.

              Q.     Do Hamilton Beach and Hershey condition receipt
              of a benefit on following their instructions?

              A.     Yes. The condition is the user won't get a milkshake
              that they desired if they don't follow those instructions.

Trial Tr. at 511: 17-518 :20 (emphasis added).

        After the parties rested their cases-in-chief except for willfulness, I

entertained motions for judgment as a matter of law (JMOL) pursuant to Federal

Rule of Civil Procedure 50(a). Defendants moved for JMOL on Plaintiffs' direct

and induced infringement claims with respect to the #662 patent. 2 We had an

extended and frankly confusing conversation about induced infringement, direct

infringement, divided infringement, and what exactly Plaintiffs' theory of

infringement of the #662 patent was. See Trial Tr. at 951-957; 987-1004. When

the conversation started, I was under the impression that Plaintiffs' theory of

divided direct infringement for the MIC2000 had ended up involving two parties:




2
  Plaintiffs argue in their post-trial opposition brief that Defendants "sought JMOL
for '662 claim 21 for use by retailers/customers of the MIC2000 only, not for the
BIC2000, IMI2000 or BIC3000-DQ." D.I. 324 at 7 n.2. To the extent Defendants
could have been clearer in making their Rule 50(a) motion, it is fair to say they
were disadvantaged by Plaintiffs' conflation of parties and Plaintiffs' conflation of
their inducement and divided direct infringement claims. In any event, Defendants
clarified for the record without objection from Plaintiffs that their motion applied
to all the accused machines. Trial Tr. at 1045: 1-4.


                                            11
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 13 of 23 PageID #: 26




the retailers and the customers. Trial Tr. at 991:15-18. It appears from the

transcript that this was Defendants' understanding as well. See Trial Tr. at 956:23-

957: 1 ("We're not performing any of the steps. So looking at the direct control,

it's the relationship between the customers and the retailers that are at issue .... ").

      But Mr. Chambers denied that this was Plaintiffs' liability theory, and

insisted that both Defendants were liable under a direct infringement liability

theory because they directed and controlled the use of the accused machines by the

retailers and the retailers' customers:

             THE COURT: All right. Now, let me stop you there. So
             are the multiple entities that commit direct infringement
             under your theory, are they in one column the retailer and
             the customer?

             MR. CHAMBERS: Yes.

             THE COURT: Okay. Or are they column B, Hershey,
             Hamilton Beach, the retailer, and the customer? There are
             two different groups here. Right? Let's start with column
             A.

             MR. CHAMBERS: Let's start with column A. Let's say
             the retailer is providing and the customer is performing the
             rest of the steps, but the controlling entity is Hershey and
             Hamilton Beach [who] are providing the instructions.

             THE COURT: Your theory is really column B. You're
             saying that the direct infringement necessarily involved
             Hershey and Hamilton Beach.

             MR. CHAMBERS: Because they 're providing the control
             and direction and they 're conditioning the benefit.


                                           12
    Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 14 of 23 PageID #: 27




              THE COURT: Okay. That's your theory. All right.

Trial Tr. at 995 :3-23 (emphasis added). The one thing that Mr. Chambers made

absolutely clear was that Plaintiffs' theory of divided infringement was not based

on an allegation that the Defendants were part of a joint enterprise:

              THE COURT:         All right. So, Mr. Chambers, how do
              we have a single entity here? And can I ask you first? So
              are you proceeding - you're not proceeding on a joint
              enterprise theory. Right?

              Mr. Chambers:       Correct.

              THE COURT:          Just direct control theory?

              Mr. Chambers:       Yes.

Trial Tr. at 990:7-13

        Despite all the talk of divided infringement and a single entity directing or

controlling the actions of other parties, Mr. Chambers never made it clear who

Plaintiffs thought the single entity that exercised direction or control over the other

actors was. Indeed, he insisted throughout trial and during argument on referring

to Defendants collectively when it came to direct infringement. 3 I nonetheless


3
  Plaintiffs employ this same usage in their post-trial briefing. They state, for
example, that:

              Defendants are liable under the "receipt of benefit" test
              when their customers or retailers follow Defendants'
              directions to perform each of the claim 21 method steps
              during ordinary use of the accused products. As
              PlaintiffI]s['] expert Dr. Maynes testified, the benefit

                                             13
 Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 15 of 23 PageID #: 28




denied Defendants' JMOL motion; but I said that Plaintiffs needed to "make it

clear in the jury instructions[] [and] spell out what your theory is, because ... I

thought it might be[] that the direct infringement was the two entities ... the

retailer and the customer." Trial Tr. at 997:13-16.

      Once we had apparently resolved what Plaintiffs' theory was, Defendants

argued that judgment as a matter of law for induced infringement of claim 21 was

warranted. As Defendants noted, if the actions of the Defendants were necessary

for Plaintiffs' direct infringement theory, then there could not be induced

infringement because Defendants cannot induce themselves. Trial Tr. at 999-

1000. Plaintiffs conceded this point. Trial Tr. at 1000:12-13 ("Actually, they have

somewhat of a point, Your Honor, as much as I hate to admit it."). Accordingly, I

granted judgment as a matter of law of noninfringement for the induced

infringement claim.

      During closing arguments, Mr. Chambers explained Plaintiffs' theory of

infringement under claim 21 as follows:



             conferred to Defendants' customers and retailers by
             performing the method is receipt of the blended beverage
             (Ex. 1, 518:3-210). Defendants condition receipt of the
             benefit on following their instructions to use the blenders
             because, if customers do not follow them, they do not get
             a blended beverage (Ex. 1, 518:17-20).

D.I. 324 at 5-6.

                                          14
 Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 16 of 23 PageID #: 29




             So the first task you will need to do is determine whether
            claim 21 of the '662 patent, which is a method claim, it's
            the steps that you do is infringed not only for the
            demonstration, that has already been determined, but when
            retailers and consumers are using the Hamilton Beach
            blenders, and if so, whether Hamilton Beach and Hershey
             should be responsible for what they encourage consumers
            to do.
                   Now, as the Court will instruct you, infringement is
            determined by first comparing the claims, you look at the
            claims off real' s patents with the structures and processes
            used by Hamilton Beach's blenders. In the case of a
            method claim such as claim 21 of the '662 patent, you will
             be asked to determine whether retailers and customers are
            following the instructions provided to them by Hamilton
            Beach/Hershey in order to get a benefit, and the benefit,
            the benefit is a blended milkshake.
                   So that's what you are going to be asked to
            determine.

Trial Tr. at 1101 :23-1102:16 (emphasis added). Mr. Chambers consistently

referred to the Defendants collectively throughout his closing argument. See

Plaintiffs Closing Argument, Trial Tr. at 1102-1103 (referring to "Hamilton

Beach and Hershey" or "they"); see also Plaintiffs Rebuttal, Trial Tr. at 1141: 11-

14 ("Well, there's more than just instruction here, and that is what allows you in

using your common sense to find that those additional infringements are

attributable to Hamilton Beach and Hershey ... ").

      After closing arguments, I instructed the jury. On the issue of divided

infringement, I gave this instruction, which the parties had jointly proposed:

             Infringement of a method claim occurs where all steps of
             the claimed method are performed by or attributable to a

                                         15
 Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 17 of 23 PageID #: 30




            single party. Where more than one actor is involved in
            performing the claimed steps, you must determine whether
            the acts of those actors are attributable to a single party,
            such that a single party is responsible for the infringement.
                    In this case, defendants are liable for infringement
            of the asserted method claims of the . . . '662 patent[ ] if
            all of the claimed steps in the asserted method claim[] are
            performed by consumers and retailers and if the
            performance of those steps by customers or consumers, I
            should say, and retailers is attributable to defendants.
                    For infringement through combined acts of multiple
            parties to be proved, plaintiffs must prove by a
            preponderance of the evidence, one, that all the steps of
            the claimed process were performed in the United States,
            and, two, that the acts of consumers and retailers are both
            attributable to defendants because defendants directed or
            controlled the acts of the consumers and retailers.
                    To prove that defendants directed or controlled the
            acts of the consumers and the acts of the retailers, plaintiffs
            must prove that defendants conditioned participation of
            the consumers and the participation of the retailers in an
            activity or receipt of a benefit upon performance of a step
            or steps of a patented method and established the manner
            or timing of that performance. Merely guiding or
            instructing the consumers and retailers how to use an
            accused product does not rise to the requisite level of
            direction or control.

Trial Tr. at 1166:22-1168:1.

      The next day the jury returned its verdict. It found, among other things, that

both Defendants were liable for direct infringement of claim 21 of the #662 patent.

Defendants thereafter filed the pending motion.




                                          16
 Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 18 of 23 PageID #: 31




II.   LEGAL STANDARDS

      A.     Judgment as a Matter of Law

      "If the court does not grant a motion for judgment as a matter of law made

under Rule 50(a) ... the movant may file a renewed motion for judgment as a

matter of law and may include an alternative or joint request for a new trial under

Rule 59." Fed. R. Civ. P. 50(b). Upon a Rule 50(b) motion, a jury verdict should

be overturned "only if, viewing the evidence in the light most favorable to the

nonmovant and giving it the advantage of every fair and reasonable inference,

there is insufficient evidence from which a jury reasonably could find liability."

Fultz v. Dunn, 165 F.3d 215, 218 (3d Cir. 1998) (internal quotation marks and

citation omitted).

      B.     New Trial

      Rule 59(a) permits a district court judge, "on motion," to grant a new trial

"for any reason for which a new trial has heretofore been granted in an action at

law in federal court." Fed. R. Civ. P. 59(a). A district court therefore has the

discretion to order a new trial when the verdict is contrary to the evidence, a

miscarriage of justice would result if the jury's verdict were left to stand, or the

court believes the verdict resulted from confusion. Cf Blancha v. Raymark Indus.,

972 F.2d 507, 512 (3d Cir. 1992) ("Where a new trial has been granted on the basis

that the jury's verdict was tainted by confusion or that a new trial is required to



                                          17
 Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 19 of 23 PageID #: 32




prevent injustice, [the Court of Appeals] reviews [the district court's ruling] for

abuse of discretion").

      C.     Divided Infringement of Patented Method Claim

      Direct infringement of a patented method claim can only "occur[] where all

steps of [the] claimed method are performed by or [are] attributable to a single

entity." Akamai, 797 F.3d at 1022. "Where more than one actor is involved in

practicing the steps [of a method claim], a court must determine whether the acts of

one are attributable to the other such that a single entity is responsible for the

infringement." Id. An entity is "responsible for others' performance of method

steps in two sets of circumstances: (1) where that entity directs or controls others'

performance, and (2) where the actors form a joint enterprise." Id.

      When determining whether a single entity directs or controls the acts of

another, the Federal Circuit has directed courts to "consider general principles of

vicarious liability." Id. The Federal Circuit has also held that direction or control

can be found "when an alleged infringer conditions participation in an activity or

receipt of a benefit upon performance of a step or steps of a patented method and

establishes the manner or timing of that performance." Id. at 1023 (citation

omitted).




                                           18
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 20 of 23 PageID #: 33




III.   ANALYSIS

       A.    Direct Infringement Based on Customers' Use of the MIC2000

       I granted summary judgment of direct infringement of claim 21 of the #662

patent against both Defendants based on their own demonstrations and use of the

MIC2000. Therefore, at trial, the only alleged direct infringement of claim 21 at

issue was based on customers' use of the MIC2000 through Hershey's Shake Shop

Express Program.

       Plaintiffs adduced at trial no evidence that Hamilton Beach participated in,

let alone directed or controlled, the Shake Shop Express Program or that Hamilton

Beach directed or controlled any party's participation in that program. Dr. Mayne

offered an opinion at trial that "Hamilton Beach provides instructions in the

operation manual for the MIC2000" and that "those instructions tell the user

exactly what to do to produce a milkshake," but there was no factual basis for this

opinion. The undisputed record evidence showed that Hamilton Beach sold

Hershey the MIC2000s and provided Hershey instruction manuals with those

blenders. There was no evidence that the instruction manuals were shared with

retailers or customers and no evidence that Hamilton Beach exercised any control

over retailers who provided or customers who used MIC2000s. Accordingly, I will

grant judgment as a matter of law in Hamilton Beach's favor with respect to

MIC2000s used in connection with the Shake Shop Express Program.


                                         19
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 21 of 23 PageID #: 34




      I will also grant judgment as a matter of law in Hershey's favor with respect

to MIC2000s used in connection with the Shake Shop Express Program. Leaving

aside the question of whether instructions Hershey placed on the MIC2000s to

guide customers could constitute "direction or control" of those customers for

divided infringement purposes, Plaintiffs adduced no evidence at trial that Hershey

exercised direction or control over the retailers who made the MIC2000s available

to those customers.

      B.     Direct Infringement Based on Retailers' Use of the IMI2000, the
             BIC2000, and the BIC3000-DQ

      I granted summary judgment of direct infringement of claim 21 against

Hamilton Beach based on its own demonstrations and use of the IMI2000, the

BIC2000, and the BIC3000-DQ. Therefore, at trial, the only alleged direct

infringement of claim 21 at issue concerning these blenders emanated from alleged

"behind the counter" use of the blenders by employees of retailers.

      Plaintiffs adduced at trial no evidence that Hershey bought or used these

blenders; nor did it offer evidence that Hershey had a relationship with any retailer

who bought or used them. Accordingly, I will grant judgment as a matter of law in

Hershey's favor with respect to these blenders.

      I will also grant judgment as a matter of law in Hamilton Beach's favor

insofar as Plaintiffs' direct infringement claim is based on the use of the blenders

by a party other than Hamilton Beach. Plaintiffs argue that Defendants are liable

                                         20
  Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 22 of 23 PageID #: 35




under Akamai because "by providing infringing blenders to customers and retailers

with instructions to use them in a specific manner to perform the method steps,

Defendants conditioned receipt of a benefit (the blended beverage) upon

performance of those method steps and established the manner and timing of that

performance." D.I. 324 at 7. But this argument fails for at least two reasons.

First, providing instructions to a retailer in no way establishes the timing of the

retailer's use of the blender. The retailer is free to use the machine whenever the

retailer chooses; indeed, it is free not to use the machine. Second, inst1uctions by

themselves do not satisfy Akamai' s "conditioning receipt of a benefit" standard.

See Pernix Ireland Pain DAC v. Alvogen Malta Operations Ltd., 323 F. Supp. 3d

566, 584 (D. Del. 2018) (Bryson, J.) ("As long as the conduct goes beyond merely

'guiding or instructing,' the conditioning requirement is satisfied."), affd sub nom.

Persian Pharm. LLC v. Alvogen Malta Operations Ltd., 945 F.3d 1184 (Fed. Cir.

2019).

         C.    Conditional Ruling on Motion for a New Trial

         Under Rule 50(c), "[i]fthe court grants a renewed motion for judgment as a

matter of law, it must also conditionally rule on any motion for a new trial by

determining whether a new trial should be granted if the judgment is later vacated

or reversed." Fed. R. Civ. P. 50(c). Here, a new trial would be warranted ifmy

JMOL ruling were vacated or reversed because, as explained above, the jury's


                                          21
 Case 1:20-cv-05005-UNA Document 8 Filed 05/02/20 Page 23 of 23 PageID #: 36




verdict with respect to claim 21 of the #662 patent is contrary to the evidence. A

new trial would also be warranted because the verdict results from the confusion

caused by Mr. Chambers's and Dr. Maynes's conflation of the parties, theories of

liability, and accused machines.

IV.   CONCLUSION

      For the foregoing reasons, I will grant Defendants' motion for judgment as a

matter of law in Defendants' favor with respect to Plaintiffs' claim for

infringement of claim 21 of the #662 patent insofar as that claim was based in any

way on the use of the MIC2000, IMI2000, BIC2000, and BIC3000-DQ machines

by any party other than Defendants.

      The Court will issue an Order consistent with this Memorandum Opinion.

The Court will direct the parties to submit letters that address how the Court's

granting of Defendants' motion affects Defendants' remaining pending motions,

the jury's damages award, and the final judgment to be imposed by the Court.




                                         22
